Citation Nr: 0116747	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  96-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic aplastic 
anemia, status post splenectomy, including claimed as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1990 to 
November 1992.  He served in the Southwest Asian theater of 
operations during the Persian Gulf War (Gulf War).

The instant appeal arose from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for aplastic anemia, also claimed as 
hepatitis.  This case was remanded by the Board of Veterans' 
Appeals (Board) in January 1999 for the scheduling of a 
hearing before a Member of the Board sitting at the RO 
(Travel Board hearing).


REMAND

The appellant contends, in substance, that he developed 
aplastic anemia as a result of exposure to toxic substances 
while serving in Southwest Asia.  He asserts that he was 
exposed to chemical weapons, including sarin and mustard gas, 
and unhealthful substances produced by oil well fires.  He 
further contends that his immune system was lowered by a 
regimen of vaccinations he received in service which were not 
federally approved.  He believes that he has an undiagnosed 
illness due to his service in the Gulf War.  For these 
reasons, he believes service connection is warranted for his 
aplastic anemia, status post splenectomy.

The veteran requested a Travel Board hearing in his May 1996 
appeal statement.  He clarified this request in a letter 
dated December 9, 1998.  Pursuant to the Board's January 1999 
remand, the hearing was scheduled to be held on April 25, 
2001.  The veteran was notified in March 2001 of the hearing 
date.  In a letter received at the RO on April 9, 2001, over 
two weeks prior to the scheduled hearing date, the veteran 
requested a change in the hearing date.  He explained that 
the hearing date conflicted with the date of a final 
examination for a college course he was taking.  A June 2001 
report of contact between the veteran's representative and 
the veteran's wife revealed that his wife advised his 
representative that he was still interested in having a 
hearing.

The Board finds that good cause has been shown in connection 
with the veteran's request for a change in his hearing date.  
See 38 C.F.R. § 20.704(c) (2000).  As such, the case is being 
returned to the RO so that the hearing may be rescheduled for 
the next available hearing date.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

Schedule the veteran for the next 
available Travel Board.  Notice should be 
sent to the veteran and to his 
representative, in accordance with 
applicable regulations.  Care should be 
taken to assure that the representative 
is adequately informed of the time and 
location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



